LEHAN, Judge.
We affirm the final judgment which in effect constituted a ruling that upon a con*375veyance to the mortgagee of fee simple title to the mortgaged property no merger of interests occurred which extinguished the mortgage. The effect of that ruling was that there is a mortgage lien superior to appellants’ judgment lien.
Whether or not such a merger occurs depends upon the intention of the person in whom interests of the foregoing kinds are united; absent manifestations of an intention by that person that there be a merger, none occurs. See Jackson v. Relf, 26 Fla. 465, 467-70, 8 So. 184, 185 (1890). The presumption is against such a merger. See Gourley v. Wollam, 348 So.2d 1218, 1220 (Fla. 4th DCA 1977). See also Jackson.
There was evidence indicating no intention that there be such a merger. While, as appellants argue, that evidence was from testimony of biased witnesses, we may not reweigh the evidence. See Tsavaris v. NCNB National Bank, 497 So.2d 1338 (Fla. 2d DCA 1986).
As to appellants’ remaining arguments, there was sufficient evidence to support the trial court’s determination in this case that there was no release of the mortgage lien. See Tsavaris.
Affirmed.
SCHOONOVER, C.J., and FRANK, J., concur.